Citation Nr: 1229325	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for premature ventricular contractions (PVCs).

2.  Entitlement to an effective date earlier than January 17, 2008 for the award of service connection for PVCs.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2009 rating decisions of the San Juan, Puerto Rico RO.  The Veteran had requested formal Decision Review Officer hearings at the RO; however, hearings scheduled for July 2009 and February 2010 were cancelled by the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of an increased rating for PVCs and entitlement to TDIU are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO denied service connection for a heart condition, based essentially on findings that the presently diagnosed heart condition was not related to his active duty service.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal.  

2.  In April 1979, October 1979, October 1980, August 1988, and October 1988 rating decisions, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a heart condition.  On appeal, the Board denied service connection for a heart disorder in an October 1990 decision.  

3.  In April 2002, November 2002, July 2003, and August 2004 rating decisions, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for a heart condition.  The Veteran was notified of each of these decisions and of his appellate rights, but he did not appeal; he also did not submit new and material evidence within one year of the August 2004 rating decision.  

4.  Following the August 2004 rating decision, the first claim to reopen a claim of entitlement to service connection for a heart condition was received by VA on December 11, 2006.

5.  A February 2008 rating decision granted service connection for PVCs at a 10 percent rating effective January 17, 2008, the date of a VA examination and medical opinion that the disability was more likely than not related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The May 1978, April 1979, October 1979, October 1980, August 1988, October 1988, April 2002, November 2002, July 2003, and August 2004 RO rating decisions, and the October 1990 Board decision, denying the award of service connection for a heart condition are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The criteria for an effective date of December 11, 2006 (but no earlier) for the grant of service connection for PVCs have been met; there is no legal entitlement to an effective date earlier than December 11, 2006, for the award of service connection for PVCs.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the earlier effective date claim, as the February 2008 rating decision on appeal granted service connection for PVCs and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2008 statement of the case (SOC) provided notice on the "downstream" issue of the effective date for the award, and a June 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Regarding the earlier effective date claim, generally the evidence pertinent in such claim consists of what is already of record and identification of when it was received.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

The Veteran contends that he should be granted an earlier effective date for his service-connected PVCs, specifically that the effective date should be December 11, 2006, the date the most recent request to reopen the claim for service connection was received.  

The Veteran's original claim for service connection for a heart condition was denied in a May 1978 rating decision, based essentially on findings that the presently diagnosed heart condition was not related to his active duty service.  The Veteran was notified of this decision, and his appellate rights, in a June 1978 letter.  He did not initiate an appeal, therefore that RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The Veteran first filed a request to reopen the claim for service connection in March 1979, submitting new medical evidence consisting of an April 1978 cardiac disability medical report diagnosing PVCs.  An April 1979 rating decision continued the denial of service connection for a heart condition, based on findings that the evidence did not warrant a grant of service connection and was insufficient to reopen the claim, as it related to treatment nearly 4 years after service.  The Veteran was notified of this decision, and his appellate rights, in a May 1979 letter.  He did not initiate an appeal, therefore that RO rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

In October 1979, the Veteran re-submitted a March 1973 service treatment record in support of a request to reopen the claim for service connection; an October 1979 rating decision found that the evidence was insufficient to establish service connection for heart disease, as the evidence of PVCs found during the 1973 examination was not indicative of underlying heart disease.  In August 1980, the Veteran requested that the claim for service connection be reopened based on new VA treatment records; an October 1980 decision letter found that no new and material evidence had been submitted to reopen the claim.  In August 1988, the Veteran submitted treatment records in support of a request to reopen the claim for service connection: a February 1982 treatment letter indicating that he was receiving treatment for cardiac arrhythmia with a diagnosis of presumed mitral valve prolapse without murmur but with a systolic "click"; and a July 1988 physician's note certifying that the Veteran was being treated for the diagnoses of ventricular arrhythmia and arterial hypertension and was hospitalized for several days earlier that month.  An August 1988 rating decision found that no new and material evidence had been submitted to reopen the claim for service connection for heart disease.  

The Veteran was notified of these decisions and his appellate rights in November 1979, October 1980, and August 1988 letters, respectively.  He did not initiate any appeal, therefore those RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In September 1988, the Veteran submitted additional post-service treatment records indicating cardiology treatment, in support of a request to reopen the claim for service connection.  An October 1988 rating decision found that the treatment records submitted by the Veteran revealed treatment since March 1973 due to complaints of PVCs, diagnosed as probable benign PVCs with no evidence of underlying organic heart disease.  The rating decision noted that he was hospitalized in February 1977 for complaints of sharp stabbing pains in the precordial area, dizziness, and fatigue upon moderate exertion, resulting in a rule-out diagnosis was sinus syndrome; and he was last seen in August 1988 for multiple multiform PVCs and high blood pressure.  The rating decision found that no new and material evidence had been submitted to reopen the claim for service connection for a heart (cardiovascular) condition, as the evidence was cumulative in nature.  

Upon appeal, an October 1990 Board decision reopened and denied the claim for service connection for a heart disorder, based essentially on findings that new and material evidence had been submitted but it did not establish that a heart disorder was either incurred in or aggravated by service, or that arteriosclerosis of a cardiovascular disease could be presumed to have been incurred in service.  The Board decision is final.  

In August 2001, the Veteran submitted a duplicate copy of the March 1973 service treatment record, in support of a request to reopen the claim of service connection for heart disease.  He also submitted a December 2001 letter from his treating cardiologist, Dr. Devarie, who noted that the Veteran had been under his care since the summer of 1988 for functional mitral valve prolapse, symptomatic PVCs, and hiatal hernia with gastroesophageal reflux disease; Dr. Devarie noted that the Veteran had also received inpatient treatment for mitral valve prolapse and had had periods of symptomatic palpitations and chest pain which were well controlled by medication.  An April 2002 rating decision found that no new and material evidence had been submitted to reopen the claim of service connection for a heart condition.  The Veteran was notified of this decision, and his appellate rights, in an April 2002 letter.  

After the Veteran submitted an April 2002 request for reconsideration, a November 2002 rating decision found that new and material evidence had not been submitted to reopen a claim of service connection for organic heart disease, electrophysiological disturbance, cardiac arrhythmia, and PAC's class IB, associated with cardiac neurosis.  The Veteran was notified of this decision, and his appellate rights, in a November 2002 letter.  

In April 2003, the Veteran submitted a request to reopen the claim of service connection for heart disease.  In support of the claim, he submitted an April 2003 letter from treating cardiologist Dr. Devarie, who reiterated that the Veteran had been under his care since 1988 for functional mitral valve prolapse, primary hypertension, symptomatic PVCs, and hiatal hernia with gastroesophageal reflux disease.  Dr. Devarie stated, "I certified that [the Veteran's] heart condition became [worse] after being in the U.S. Armed Forces Reserve in 1973.  We have made him studies and evaluated him every two months and concluded this information."  A July 2003 rating decision found that no new and material evidence had been submitted to reopen the claim of service connection for organic heart disease, electrophysiological disturbance, cardiac arrhythmia, and PAC's class IB, associated with cardiac neurosis.  The Veteran was notified of this decision, and his appellate rights, in a July 2003 letter.

In April 2004, the Veteran submitted a request to reopen the claim for service connection.  An August 2004 rating decision found that no new and material evidence had been submitted to reopen the claim for service connection.  The Veteran was notified of this decision, and his appellate rights, in an August 2004 letter.

The Board has closely reviewed the claims files for any evidence submitted during the year following the August 13, 2004 notification of the August 2004 rating decision; however, the next evidence submitted (after the August 13, 2004, letter) was the Veteran's claim to reopen filed over two years later, on December 11, 2006.  Thus, there was no evidence submitted during the year following the August 13, 2004, notification that would constitute new and material evidence relevant to the claim to reopen denied in August 2004.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran did not initiate an appeal to the April 2002, November 2002, July 2003 or August 2004 rating decisions, therefore these RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

As held in Rudd, absent CUE, the Board is statutorily barred from revisiting the RO's factual or legal findings in the May 1978, April 1979, October 1979, October 1980, August 1988, October 1988, April 2002, November 2002, July 2003, and August 2004 rating decisions, and the October 1990 Board decision by operation of 38 U.S.C.A. § 5110(a).  Rudd, 20 Vet. App. at 300.

It is important for the Veteran to understand that the decisions listed above pertaining to the evaluation and effective date of award assigned are final decisions, and any attempt to collaterally attack those decisions must be addressed in a CUE motion.  Rudd, supra.  As noted above, the Veteran has not claimed error in the RO and Board decisions of May 1978, April 1979, October 1979, October 1980, August 1988, October 1988, April 2002, November 2002, July 2003, August 2004, and October 1990.

On December 11, 2006, the Veteran filed a new formal request to reopen the claim for service connection for a heart condition.  In support of the claim, he submitted a December 2006 letter from treating cardiologist Dr. Devarie, nearly identical to the physician's April 2003 letter.

A July 2007 deferred rating decision indicates that the Veteran's claims file was rebuilt at that time.  A December 2007 deferred rating decision noted that the evidence did not contain a medical opinion that could determine with certainty whether the Veteran's current heart condition was not related to the one examined in service in March 1973, except for the opinion from Dr. Devarie.  It was noted that the evidence of record was inclined in favor of the Veteran but remained inadequate by itself; after it was determined that the Veteran had not previously been afforded a VA heart examination, an examination was requested for him.
 
On January 2008 VA heart examination, the examiner opined that the Veteran's diagnosed condition of PVCs was more likely than not related to the condition found on March 1973 examination in service.  Based on these findings, a February 2008 RO rating decision awarded the Veteran service connection for PVCs at a disability evaluation of 10 percent.  The 10 percent rating was effective January 17, 2008, the date of the VA examination, which the rating decision noted was the first date it was factually ascertainable that the Veteran was entitled to the benefit of service connection.  

The Board finds that the evidence of record in the claims file makes it clear that entitlement arose as of the date of receipt of the Veteran's request to reopen the claim for a heart condition, December 11, 2006.  The December 2007 deferred rating decision specifically indicates that the RO already found the evidence to be inclined in favor of the Veteran before affording him a VA examination the following month.  Indeed the December 2007 document cited the favorable opinions of record from the Veteran's treating cardiologist Dr. Devarie, which were already in evidence at the time of the December 11, 2006, request to reopen the claim, over one year before the January 2008 VA examination and medical nexus opinion in support of the claim.  Therefore, the Board finds that the Veteran's request for an effective date of December 11, 2006 for the award of service connection for PVCs should be granted.

As noted above, after the final August 2004 rating decision denying the claim, the Veteran submitted no evidence and made no requests, either formal or informal, to reopen the claim of service connection for a heart condition prior to December 11, 2006.  An effective date earlier than December 11, 2006 for service-connected PVCs is therefore denied as a matter of law.  Simply stated, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  


ORDER

An effective date of December 11, 2006 (but no earlier) is granted for the award of service connection for PVCs.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The Veteran is seeking a rating in excess of 10 percent for his service-connected PVCs.  He was afforded a VA examination in August 2009.  He has submitted additional private treatment records and stated that he continues to receive VA treatment as well, indicating a worsening of symptoms.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the indication as to worsening symptomatology associated with the service-connected PVCs since the last VA heart examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected PVCs is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).     

Further, in a November 2011 statement, the Veteran indicated that he continued to receive cardiology "emergency" treatment at the VA hospital and was very ill.  The most recent VA treatment records in evidence (including via Virtual VA, the online claims file database) are from March 2010.  Records of any VA treatment the Veteran has received for the disability at issue are constructively of record, are highly likely to contain pertinent information, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The matter of entitlement to a TDIU rating is inextricably intertwined with the claim for an increased rating for PVCs, and consideration of that matter must be deferred pending resolution of the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all inpatient or outpatient VA cardiovascular evaluations and treatment the Veteran has received since March 2010.

2.  The RO should then arrange for the Veteran to be examined by a cardiologist to determine the current severity of his service-connected PVCs.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  

The examiner should offer an opinion as to whether the Veteran's service-connected cardiovascular disability precludes substantially gainful employment.  The examiner must explain the rationale for all opinions.   

3.  After completion of the above and any further development deemed necessary, the RO should then re-adjudicate the claims (TDIU in light of the determination on the increased rating claim, to include whether referral for consideration of an extraschedular rating is warranted).  If either matter remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


